                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

  THERESA HOOGLAND,                        )
                                           )
             Plaintiff,                    )
                                           )
  v.                                       )         No.:   3:19-CV-383-TAV-DCP
                                           )
  CITY OF MARYVILLE, TENNESSEE;            )
  MATTHEW WATSON, individually;            )
  ELIZABETH RIFFLE, individually;          )
  SCOTT SPICER, individually;              )
  BLOUNT COUNTY, TENNESSEE;                )
  HAROLD WEEDEN, individually;             )
  DARIN GALLOW, individually;              )
  CHRISTOPHER “C.J.” PIERCE, individually; )
  JUSTIN BECKMAN, individually; and        )
  JOHN and JANE DOES 1-10,                 )
                                           )
             Defendants.                   )


                               MEMORANDUM OPINION

        This civil action is before the Court on defendants’ motions for summary

  judgment and to dismiss the complaint and plaintiff’s motion to strike [Docs. 46,

  51, 87, 91].   Regarding the motions for summary judgment, plaintiff initially filed

  a response [Doc. 66-1] which requested the Court stay the deadline for response

  pending resolution of other motions.     Defendants replied [Docs. 68, 70].      Because

  plaintiff had not yet substantively responded to the motions, the Court ordered additional

  briefing [Doc. 85].       Plaintiff responded [Doc. 86], and defendants replied




Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 1 of 34 PageID #: 984
  [Docs. 89, 90].1 Blount County, Tennessee then filed a motion to dismiss [Doc. 87].

  Plaintiff did not respond, and the time for doing so has now passed. See E.D. Tenn. L.R.

  7.1(a). Plaintiff filed a motion to strike [Doc. 91], and Blount County responded [Doc. 92].

         The motions are now ripe for resolution. For the reasons that follow, the motions

  for summary judgment [Docs. 46, 51] and motion to dismiss [Doc. 87] will be GRANTED,

  the motion to strike [Doc. 91] will be DENIED, the Court will dismiss claims against the

  John and Jane Doe defendants, and this case will be DISMISSED.

  I.     Background

         This case arises out of a series of events in September 2018. Plaintiff’s seventeen-

  year-old daughter called 911 one morning, saying that she found her adoptive mother

  missing from the home under unusual circumstances and that her mother had been having

  difficulties with her mental health, was expressing suicidal thoughts, and had a gun with

  her [Doc. 46, Ex. 5, 0:00–2:45]. The individual City Defendants responded to the home to

  assist the daughter [Doc. 46, Ex. 2, 0:00–2:00]. The daughter showed them an email the

  mother had sent that referenced violence and firearms and expressed suicidal thoughts

  [Id. 2:00–3:00]. The individual City Defendants requested a ping on plaintiff’s cell phone

  [Id. 1:01:00–1:02:00], and the County Individual Defendants responded to that location


         1
             The Court notes that the defendants in this case have been classified thus far in three
  groupings: (1) the “City Defendants,” comprised of the City of Maryville, Tennessee, Matthew
  Watson, Elizabeth Riffle, and Scott Spicer, each of whom worked for the Maryville Police
  Department, and (2) the “County Individual Defendants,” comprised of Harold Weeden, Darin
  Gallow, Christopher “C.J.” Pierce, and Justin Beckman, who worked for the Blount County
  Sheriff’s Office, and (3) Blount County, Tennessee. References to “defendants” without further
  specification refers to all defendants, or, if used in the analysis section, to the defendants whose
  motion the Court is addressing.
                                                     2


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 2 of 34 PageID #: 985
  [Doc. 51, Ex. 11], took plaintiff into protective custody [Id.], requested that Officer Riffle

  conduct a search [Doc. 46, Ex. 4], and then transported plaintiff to a mental evaluation

  [Doc. 51, Ex. 11]. Plaintiff then filed this action.

         Against the City Defendants, in any combination, plaintiff brings: Count One

  (§ 1983 claim for failure to protect and state-created danger in violation of the Fifth

  Amendment), Count Two (§ 1983 claim for wrongful search of plaintiff’s home and person

  in violation of the Fourth Amendment), Count Three (§ 1983 claim for interference with

  the parent-child relationship in violation of the Fourteenth Amendment), Count Four

  (§ 1983 claim of Monell liability for failure to train), Count Fourteen (Tennessee

  Governmental Tort Liability Act/Negligence), and Count Sixteen (outrageous

  conduct/intentional infliction of emotional distress).

         Against the County Individual Defendants, in any combination, plaintiff brings:

  Count Five (§ 1983 claim for excessive force in violation of the Fourth Amendment),

  Count Six (§ 1983 claim for wrongful seizure and failure to follow written policies in

  violation of the Fourteenth Amendment), Count Seven (§ 1983 claim for wrongful seizure

  due to lack of probable cause to detain plaintiff for psychiatric evaluation in violation of

  the Fourth and Fourteenth Amendments), Count Eight (§ 1983 claim for wrongful

  search and failure to follow written policies in violation of the Fourteenth Amendment),

  Count Nine (§ 1983 claim for excessive force in violation of the Fourteenth Amendment),

  Count Ten (§ 1983 claim for false arrest in violation of the Fourth Amendment),




                                                3


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 3 of 34 PageID #: 986
  Count Thirteen (assault and battery), Count Fourteen (Tennessee Governmental Tort

  Liability Act/Negligence), Count Fifteen (common law false arrest), and Count Sixteen

  (outrageous conduct/intentional infliction of emotional distress).

         Against Blount County, plaintiff brings: Count Eleven for (§ 1983 claim for failure

  to train to follow policy), Count Twelve (§ 1983 claim for failure to train in procedures for

  detaining citizens for involuntary mental health evaluations), Count Thirteen (assault and

  battery), and Count Sixteen (outrageous conduct/intentional infliction of emotional

  distress).

         Defendants now move to dismiss or for summary judgment on all claims.

  II.    Standards of Review

         Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall

  grant summary judgment if the movant shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” In ruling on a

  motion for summary judgment, the court must draw all reasonable inferences in favor of

  the nonmoving party. McLean v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

  The moving party bears the burden of establishing that no genuine issues of material fact

  exist and may meet this burden by affirmatively proving their case or by highlighting the

  absence of support for the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317,

  323–25 (1986); Leary v. Daeschner, 349 F.3d 888, 897 (6th Cir. 2003).




                                               4


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 4 of 34 PageID #: 987
         Yet, “[o]nce the moving party presents evidence sufficient to support a motion under

  Rule 56, the nonmoving party is not entitled to a trial merely on the basis of allegations.”

  Curtis Through Curtis v. Universal Match Corp., 778 F. Supp. 1421, 1423 (E.D. Tenn.

  1991) (citing Celotex, 477 U.S. at 317). To establish a genuine issue as to the existence of

  a particular element, the nonmoving party must point to evidence in the record, including

  depositions, documents, affidavits, and other materials, upon which a reasonable finder of

  fact could find in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

  see also Fed. R. Civ. P. 56(c)(1)(A). There must be more than a “mere scintilla of

  evidence” to withstand a motion for summary judgment, Smith Wholesale Co. v. R.J.

  Reynolds Tobacco Co., 477 F.3d 854, 861 (6th Cir. 2007), and any genuine issue of fact

  must also be material; that is, it must involve facts that might affect the outcome of the suit

  under the governing law. Anderson, 477 U.S. at 248. The Court may not weigh the

  evidence; its role is limited to determining whether the record contains sufficient evidence

  from which a jury could reasonably find for the non-movant. Id. at 248–49. If a reasonable

  juror could not find for the nonmovant, the Court must grant summary judgment. Celotex,

  477 U.S. at 323.

         Defendant Blount County moves to dismiss pursuant to Federal Rule of Civil

  Procedure 12(b)(6). Federal Rule of Civil Procedure 8(a) sets out a liberal pleading

  standard. Smith v. City of Salem, 378 F.3d 566, 576 n.1 (6th Cir. 2004). Thus, pleadings

  in federal court need only contain “‘a short and plain statement of the claim showing that




                                                5


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 5 of 34 PageID #: 988
  the pleader is entitled to relief,’ in order to ‘give the [opposing party] fair notice of what

  the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Detailed

  factual allegations are not required, but a party’s “obligation to provide the ‘grounds’ of

  his ‘entitle[ment] to relief’ requires more than labels and conclusions.” Id. (alterations in

  original). “[A] formulaic recitation of the elements of a cause of action will not do,” nor

  will “an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555, 557).

         In deciding a Rule 12(b)(6) motion, the court must determine whether the complaint

  contains “enough facts to state a claim to relief that is plausible on its face.” Twombly,

  550 U.S. at 570; accord Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). This

  assumption of factual veracity, however, does not extend to bare assertions of legal

  conclusions, Iqbal, 556 U.S. at 679, nor is the Court “bound to accept as true a legal

  conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

  “A claim has facial plausibility when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Iqbal, 556 U.S. at 678. Determining whether a complaint states a plausible claim

  for relief is ultimately “a context-specific task that requires [the Court] to draw on its

  judicial experience and common sense.” Id. at 679. In conducting this inquiry, the Court

  “must construe the complaint in a light most favorable to plaintiff[], accept all well-pled




                                                6


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 6 of 34 PageID #: 989
  factual allegations as true, and determine whether plaintiff[] undoubtedly can prove no set

  of facts in support of those allegations that would entitle [her] to relief.” Bishop v. Lucent

  Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008) (citing Harbin-Bey v. Rutter, 420 F.3d 571,

  575 (6th Cir. 2005)).

  III.   Analysis

         A.     Preliminary Matters

         Though defendants filed separate summary judgment motions on behalf of each

  group, plaintiff filed a single response, including arguments as to both motions [Doc. 86].

  The Court will therefore address matters relevant to both motions before addressing the

  defendants separately.

         The Court previously ruled on the motions to strike, which the Court interpreted as

  motions in limine [Doc. 85]. Plaintiff here again asks for exclusion of the “suicide emails”

  as fruit of the poisonous tree [Doc. 86 p. 16]. Plaintiff states that in the absence of these

  emails, the motions “fall like a house of cards” and that nothing in the defendants’ motions

  “justifies their violation of HIPAA and [the CFAA]” [Id.]. Plaintiff contends that even

  considering qualified immunity, the motions must fail since nothing else supported their

  searches or seizure of plaintiff [Id.]. However, plaintiff does not identify an exclusionary

  rule for violations of HIPAA and the CFAA. As to fruit of the poisonous tree regarding




                                                7


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 7 of 34 PageID #: 990
  alleged violations of the Fourth Amendment, as the Court will explain below, the searches

  and seizures were permissible.2

         Furthermore, the Court has reviewed plaintiff’s response to defendants’ motions.

  The response suffers from one fatal flaw: it does not contain citations to any evidence that

  may support plaintiff’s assertion that there are genuine disputes of material fact, instead

  citing only case law and the complaint.3 As the County Individual Defendants state, “[a]t

  best, Plaintiff cited to ‘See Doc. # ????’ as a citation to the record” [Doc. 89 p. 2]. The


         2
             Plaintiff next contends that “if this Court finds the searches and seizures were proper, the
  emails in question and the statements of Plaintiff do not constitute a basis for her initial seizure or
  subsequent seizure as the emails do not indicate an imminent threat of harm to the Plaintiff herself
  or third-persons and as the statements made to law enforcement occurred after a highly traumatic,
  excessive force based, felony stop and arrest” and therefore the seizure lacked probable cause
  [Doc. 86 p. 16–17]. As noted by the City Defendants, “[p]laintiff in one sentence maintains that
  the seizure and search was proper yet was somehow also unsupported by probable cause” [Doc. 70
  pp. 5–6]. Plaintiff then continues to argue excessive force in detaining plaintiff. She states that
  “it remains that nothing within [the emails] establishes probable cause the Plaintiff was eminently
  suicidal or homicidal,” that she did not resist arrest, and that the seizure was therefore objectively
  unreasonable” [Id. pp. 17–18]. This section therefore is unclear as to which count it is meant to
  address, as it seems to make references first to search, then seizures, then excessive force, and
  perhaps false arrest. The Court interprets this section as arguing that the emails do not provide
  sufficient justification, under whatever appropriate standard, for defendants’ actions. The video
  evidence as will be discussed elsewhere in this opinion and the suicide emails containing
  statements like “Arsenal in the bag. Now just thinking about what to do with it,” “I’m in the ‘killing
  fields,’” “I woke up, loaded into a bag everything to exit ‘life,’” “’To die or not to die’ that is the
  question, right now” and “Dr. The lifeless body in the foreboding, dark murky waters needs a ‘life
  preserver,’” all support the officers’ contention that plaintiff was suicidal, armed, and prepared to
  resist arrest [Doc. 51-3; Doc. 51-9].
          Addressing plaintiff’s argument, the County Individual Defendants reply that “[t]he fact
  that a crime was not involved does not change the calculus that the immediacy of threat and her
  actions supported that these defendants’ actions were ‘objectively reasonable’” [Doc. 89 p. 11].
  The Court agrees. Therefore, to the extent that plaintiff asks the Court to discount this evidence
  as impermissibly obtained or insufficient to support defendants’ motions, these arguments are
  rejected.
         3
            The Court notes one instance where plaintiff states generally, “See Arrest Video”
  [Doc. 86 p. 17].
                                             8


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 8 of 34 PageID #: 991
  County Individual Defendants state “[a] party may not present a skeletal argument, leaving

  the court to put flesh on its bones” and that “with no or minimum citation to the record and

  case law, Plaintiff has done just that” [Doc. 68 p. 2 (citing Davis v. Detroit Downtown Dev.

  Auth., 782 F. App’x 455, 458 (6th Cir. 2019))]. In some instances, plaintiff does not

  address defendants’ arguments at all, and those claims can be considered abandoned.

  Brown v. VHS of Michigan, Inc., 545 F. App’x 368, 372 (6th Cir. 2013) (“This Court’s

  jurisprudence on abandonment of claims is clear: a plaintiff is deemed to have abandoned

  a claim when a plaintiff fails to address it in response to a motion for summary judgment.”).

         As noted above, the Sixth Circuit has made clear that once defendants have met

  their burden to support a Rule 56 motion, plaintiff “is not entitled to a trial merely on the

  basis of allegations.” Universal Match Corp., 778 F. Supp. at 1423 (citing Celotex,

  477 U.S. at 317).4 “When the moving party has carried its burden under Rule 56(c), its

  opponent must do more than simply show that there is some metaphysical doubt as to the

  material facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). To establish a genuine issue of

  material fact, under Rule 56(c), plaintiff must point to evidence in the record, consisting of




         4
            In the factual background section of the response, plaintiff refers to her declaration which
  attempts to incorporate by reference the complaint [Doc. 86 p. 1]. The Court finds this similarly
  relies solely on the allegations. “The nonmoving party cannot rest on its pleadings but must come
  forward with some probative evidence to support its claim.” Kraft v. United States, 991 F.2d 292,
  296 (6th Cir. 1993). To allow this declaration to qualify as a citation to evidence that satisfies
  Rule 56(c), plaintiff would be able to circumvent the requirements of the Rules and defeat
  summary judgment against her solely on the basis of the complaint.
                                                    9


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 9 of 34 PageID #: 992
  depositions, affidavits, or other materials, that would allow a reasonable finder of fact to

  find in her favor. Anderson, 477 U.S. at 248; Fed. R. Civ. P. 56(c)(1)(A).5

         Accordingly, plaintiff has failed to properly support or address facts as required

  under Rule 56(c), and the Court is permitted under Rule 56(e) to “consider the fact[s]

  undisputed for purposes of [this] motion” or “grant summary judgment if the motion and

  supporting materials – including the facts considered undisputed – show that the movant is

  entitled to it.” Fed. R. Civ. P. 56(e). Therefore, the task before the Court is to determine

  whether defendants are entitled to summary judgment in light of the undisputed facts and

  the materials in support of the motions. The Court will proceed in the order of the

  defendants’ motions and briefing.

         B.      City Defendants

         Defendants argue that they are entitled to qualified immunity on all of plaintiff’s

  § 1983 claims. The doctrine of qualified immunity protects government officials in

  discretionary functions “from liability for civil damages insofar as their conduct does not

  violate clearly established statutory or constitutional rights of which a reasonable person

  would have known.” Pittman v. Cuyahoga Cty. Dep’t of Children & Family Servs.,


         5
            The Court notes that to support her assertion that a fact is genuinely disputed, she may
  also “[show] that the materials cited do not establish the absence or presence of a genuine dispute,
  or that an adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.
  56(c)(1)(B). Plaintiff has not met this burden either. To the extent plaintiff provides case law, it
  is consistent with defendants’ citations and does not weaken defendants’ arguments. Plaintiff at
  times argues that “no Defendant in this case has sufficient evidence” to show lack of genuine
  dispute [Doc. 86 p. 17], but the record proves to the contrary. Defendants cite to sufficient
  evidence and case law to prove that there are no genuine disputes of material fact as to all counts,
  and plaintiff’s response does not show defendants’ materials do not establish the absence of a
  dispute or that defendants cannot produce admissible evidence in support.
                                                   10


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 10 of 34 PageID #: 993
  640 F.3d 716, 727 (6th Cir. 2011). Once a defendant raises qualified immunity, “the burden

  is on the plaintiff to demonstrate that the official[ is] not entitled to qualified immunity.”

  Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir. 2006). Plaintiffs must show

  (1) “facts which, when taken in the light most favorable to [the plaintiff], show that the

  defendant-official’s conduct violated a constitutionally protected right;” and (2) “that right

  was clearly established such that a reasonable official, at the time the act was committed,

  would have understood that his behavior violated that right.” Pittman, 640 F.3d at 727.

  The order in which to address the two prongs is left to the Court’s discretion. Pearson v.

  Callahan, 555 U.S. 223, 236 (2009).

         For the reasons discussed below, the defendants’ conduct does not violate plaintiff’s

  constitutionally protected rights. Plaintiff therefore cannot show that defendants are not

  entitled to qualified immunity, but the Court nonetheless will address the second prong and

  look to the state of the law at the time of the incident in question. Hope v. Pelzer, 536 U.S.

  730, 741 (2002). To be considered clearly established, “[t]he contours of the right must be

  sufficiently clear that a reasonable official would understand that what he is doing violates

  that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). While the legal standards

  need not be so specific as to be directly on point, courts should look to precedents that are

  “particularized to the facts of the case.” White v. Pauly, 137 S. Ct. 548, 551–52 (2017).

  The law is clearly established when the plaintiff can point either to “cases of controlling

  authority in his jurisdiction at the time of the incident” or “a consensus of cases of

  persuasive authority such that a reasonable officer could not have believed that his actions

                                               11


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 11 of 34 PageID #: 994
  were lawful.” Kent v. Oakland Cty., 810 F.3d 384, 395 (6th Cir. 2016) (quoting Wilson v.

  Layne, 526 U.S. 603, 617 (1999)). “Existing precedent must have placed the statutory or

  constitutional question beyond debate. In other words, immunity protects all but the plainly

  incompetent or those who knowingly violate the law.” Pauly, 137 S. Ct. at 551 (quotations

  omitted).

         Plaintiff does not identify any such precedents that would satisfy the second prong

  of the analysis. Defendants were fully in compliance with the case law outlined below.

  Defendants are therefore entitled to qualified immunity on § 1983 claims since plaintiff

  fails to establish both prongs.

                1.     Failure to Protect and State-Created Danger

         Defendants move for summary judgment as to Count One for failure to protect and

  state-created danger, allegedly in violation of the Fifth Amendment. Defendants state that

  plaintiff’s theory is “that the actions of the City Defendants created the danger through the

  alleged excessive use of force by Blount County” [Doc. 47 p. 18]. To prove a state-created

  danger, plaintiff must show:

         1) an affirmative act by the state which either created or increased the risk that the
         plaintiff would be exposed to an act of violence by a third party;

         2) a special danger to the plaintiff wherein the state's actions placed the plaintiff
         specifically at risk, as distinguished from a risk that affects the public at large; and

         3) the state knew or should have known that its actions specifically endangered the
         plaintiff.

  Cartwright v. City of Marine City, 336 F.3d 487, 493 (6th Cir. 2003). Furthermore,

  plaintiffs must show deliberate indifference. Bukowski v. City of Akron, 326 F.3d 702,
                                                12


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 12 of 34 PageID #: 995
  710 (6th Cir. 2003). The deliberate indifference standard sets “demanding rules” as to its

  two component parts. Jane Doe v. Jackson Loc. Sch. Dist. Bd. of Educ., 954 F.3d 925,

  933 (6th Cir. 2020). First, “[a]n official must be aware of facts from which the inference

  could be drawn that a substantial risk of serious harm exists, and he must also draw the

  inference,” and second, “[h]aving drawn the inference, the official next must act or fail to

  act in a manner demonstrating reckless or callous indifference toward the individual’s

  rights.” Id. (internal citations and quotations omitted).

         Defendants state that plaintiffs are unable to fulfill the state-created danger

  elements, since plaintiff cannot prove non-governmental harm,6 Blount County’s use of

  force was reasonable and nonviolent, there is no evidence that the City Defendants created

  the danger, and there is no evidence defendants had the requisite culpability [Doc. 46

  pp. 19–22]. The Court agrees and particularly highlights defendants’ last point as to

  deliberate indifference.

         Defendants state that “no information was conveyed by any Maryville Police

  Department officer that did not have evidentiary support” [Id. p. 21]. The Court has

  reviewed the bodycam footage and finds defendants’ description of the videos to be

  accurate. Plaintiff’s daughter told the officers that plaintiff had mental health issues, had

  stopped taking her medicine, owned a gun, the gun was missing from its usual location,



         6
             “Although the elements of a state-created-danger cause of action vary slightly between
  the federal circuits, courts consistently require some third-party, nongovernmental harm either
  facilitated by or made more likely by an affirmative action of the state.” Mays v. Snyder, 916
  N.W.2d 227, 270 (Mich. Ct. App. 2018).
                                                 13


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 13 of 34 PageID #: 996
  and that her behaviors were unusual or out of the ordinary.7 Defendants expressed concern

  for plaintiff’s welfare,8 were precise, not overzealous, in their descriptions of the level of

  danger she posed to officers,9 and were thoughtful in their approach to the request for help

  by plaintiff’s daughter.10 The Court therefore agrees that “[t]here is absolutely no evidence

  to suggest that Watson, Riffle or Spicer acted with callous disregard for the safety of the

  Plaintiff or that their actions were [conscience] shocking” [Doc. 47 p. 22].

         Plaintiff responds that “[i]t shocks the conscience when you look at how the officers

  came to the conclusions and created the fabricated profile” [Doc. 86 p. 6]. Plaintiff then

  proceeds to cite to the complaint in support of that conclusion and outline the elements of

  this claim. Further, plaintiff appears to admit that a state-created danger must “spring from

  a source other than a state actor,” also citing Mays [Id. p. 7]. Plaintiff however does not

  cite to evidence that would dispute or contradict defendants’ evidence they have put forth,

  and the Court finds that a reasonable finder of fact could not find in plaintiff’s favor.

  Accordingly, defendants are entitled to summary judgment on Count One.




         7
             [Doc. 46, Ex. 2, 10:00 – 15:00].
         8
           “That’s really all we’re really worried about is just checking the welfare of her and
  making sure she’s alright” [Doc. 46, Ex. 2, 24:00–25:00].
         9
             When people discuss the email sent to Mr. Barr which mentions that she has an “arsenal,”
  officers clarify that the precise meaning of that term is unknown because the daughter only knows
  of a pistol. Watson stated that he knows she has a handgun, but “as far as any other guns I’m
  unsure” [Doc. 46, Ex. 2, 25:20–25:30]. Furthermore, after another mention of arsenal, Watson
  clarifies that only one known gun is missing [Id. at 18:40–18:55].
          10
              The officers attempt to comfort the daughter and speak in calming tones [Doc. 46, Ex.
  2].
                                                    14


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 14 of 34 PageID #: 997
                2.     Wrongful Search

         Defendants move for summary judgment as to Count Two for wrongful search of

  both plaintiff’s home and person, in violation of the Fourth and Fourteenth Amendments.

  Defendants state that the warrantless search of plaintiff’s home is permissible under the

  consent and exigent circumstances exceptions [Doc. 47 pp. 23–25].

         First, the consent exception provides that “mature family members” may admit

  police to look around the home absent a clearly manifested intent by another family

  member to exclude others from an enclosed space. United States v. Cork, 18 F. App’x 376,

  383 (6th Cir. 2001). The person who gives consent to search the family home need not be

  an adult: the Sixth Circuit has held that consent by twelve and fourteen-year-old children

  is valid. United States v. Clutter, 914 F.2d 775 (6th Cir. 1990).

         As shown in the body-cam footage, plaintiff’s daughter consented when Riffle

  asked if she would mind for the officers to double check that her mother was not in the

  house; the officers only looked in places large enough to fit an adult woman [Doc. 46,

  Ex. 2, 37:00–45:00]. There was no indication to the officers that plaintiff had clearly

  manifested intent to exclude others from any portion of the home. Further, plaintiff admits

  that her daughter gave permission to search the home and testified she wished the

  defendants had been more thorough by doing a “meaningful search” to locate the weapon

  [Doc. 46-6 pp. 40–41].

         Second, the exigent circumstances exception allows warrantless entry and search

  when officers “reasonably believe that a person within is in need of immediate aid.” Mincey

                                               15


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 15 of 34 PageID #: 998
  v. Arizona, 437 U.S. 385, 392 (1978). Here, it was reasonable for the officers to believe

  that plaintiff needed immediate aid based on the daughter’s statements and plaintiff’s

  emails. As defendants note, the search was “minimally intrusive” [Doc. 47 p. 25].

         Plaintiff does not directly address the defendants’ arguments regarding exceptions

  to the warrant requirement in the response. Instead, plaintiff argues that the Court should

  not consider the “illegally obtained evidence of Plaintiff’s emails to her psychotherapist”

  since the evidence is “fruit of the poisonous tree” [Doc. 86 p. 16]. As the Court noted

  above, supra n. 2, the Court will consider this information.

         As to Riffle’s search of plaintiff at the church, defendants argue the search was

  properly conducted within the confines of Terry v. Ohio, 392 U.S. 1 (1968). Terry provides

  that to conduct a search, “[t]he officer need not be absolutely certain that the individual is

  armed; the issue is whether a reasonably prudent [woman] in the circumstances would be

  warranted in the belief that [her] safety or that of others was in danger.” 392 U.S. at 27.

  Based on the information provided by plaintiff’s daughter that the gun was missing from

  its usual location and the other circumstances surrounding plaintiff’s disappearance that

  morning, it was reasonable for Riffle to believe plaintiff may be armed. While conducting

  a search, since the sole justification is the protection of the officer and others nearby, the

  search must be “confined in scope to an intrusion reasonably designed to discover guns,

  knives, clubs, or other hidden instruments for the assault of the police officer.” Id. at 29.

  The bodycam footage demonstrates that the search was brief and limited to patting down




                                               16


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 16 of 34 PageID #: 999
   plaintiff’s outerwear [Doc. 46, Ex. 4]. Plaintiff does not address this search in her response

   [Doc. 86].

          Overall, plaintiff’s response does not provide evidence such that a reasonable finder

   of fact could find in her favor. The Court finds that the search of plaintiff’s home falls

   within the consent and exigent circumstances of the warrant requirement and therefore was

   not unconstitutional. The search of her person was reasonable and limited in scope, as

   contemplated by Terry. Defendants have therefore demonstrated that they are entitled to

   summary judgment on Count Two.

                 3.     Interference with Parent-Child Relationship

          Defendants move for summary judgment on Count Three for interference with the

   parent-child relationship in violation of the Fourteenth Amendment [Doc. 47 p. 27].

   Defendants state that the right to family integrity “has never been deemed absolute or

   unqualified.” Martinez v. Mafchir, 35 F.3d 1486, 1490 (10th Cir. 1994). Instead, family

   integrity is “counterbalanced by the compelling governmental interest in the protection of

   minor children, particularly in circumstances where the protection is necessary as against

   the parents themselves.” Kottmyer v. Maas, 436 F.3d 684, 690 (6th Cir. 2006) (citation

   omitted). The Sixth Circuit held in Kottmyer that “mere investigations” into child abuse

   allegations do not “infringe upon a parent’s right to custody or control of a child in the

   same manner. Thus, none of the relevant cases suggest that mere investigation by the

   government of potential harm to a child infringes upon the familial association.” Id. at

   691. Defendants therefore argue that it follows that their response to the 911 call and

                                                17


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 17 of 34 PageID #: 1000
   investigation at her residence, while not regarding child abuse allegations, similarly do not

   constitute an infringement on plaintiff’s custody or control of her child [Doc. 47 p. 28].

          Defendants were only involved at her home and in the brief search of plaintiff at the

   church. They note however that this incident was mentioned in a petition for an Order of

   Protection which forbid plaintiff from contacting her daughter for a year [Doc. 46-5 p. 8].

   Defendants further note that they did not “inject[] themselves” into plaintiff’s family, but

   rather were responding to a request for assistance from plaintiff’s daughter [Doc. 47 p. 29].

   They provided information to the Tennessee Department of Children’s Services, but their

   decisions regarding custody, care, or control of plaintiff’s daughter are “outside of the

   control of these Officers” [Id. p. 30].

          Plaintiff’s response does not address these arguments [Doc. 86]. Without evidence

   that would allow a finder of fact to find in plaintiff’s favor, defendants are entitled to

   summary judgment on Count Three.

                 4.      Failure to Train

          Defendants move for summary judgment regarding Count Four against the City of

   Maryville, Tennessee for failure to train in violation of the Fourteenth Amendment

   [Doc. 47 p. 32]. To establish a municipal liability claim, the Court must determine whether

   plaintiff has been deprived of a constitutional right and whether the municipality is

   responsible for the violation. Cash v. Hamilton Cty. Dep't of Adult Prob., 388 F.3d 539,

   542 (6th Cir. 2004). The Sixth Circuit has held that the “conclusion that no officer-

   defendant had deprived the plaintiff of any constitutional right a fortiori defeats the claim

                                                18


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 18 of 34 PageID #: 1001
   against the [municipality] as well.” Scott v. Clay Cty., Tenn., 205 F.3d 867, 879 (6th Cir.

   2000) (citing City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam) (“If a

   person has suffered no constitutional injury at the hands of the individual police officer,

   the fact that the departmental regulations might have authorized the use of

   unconstitutionally excessive force is quite beside the point.”)).

          As held in Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 694

   (1978) a local government cannot be sued under § 1983 “for an injury inflicted solely by

   its employees or agents,” but it may be held liable when the “execution of a government’s

   policy or custom” that inflicts the injury. There must be an affirmative link between the

   policy and the violation alleged. City of Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985).

   Further, “inadequacy of police training may serve as the basis for § 1983 liability only

   where the failure to train amounts to deliberate indifference to the rights of persons with

   whom the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S. 378,

   388 (1989). “It is not enough for [plaintiff] to show that his injury could have been avoided

   if the officer had had more or better training.” Mayo v. Macomb Cty., 183 F.3d 554,

   558 (6th Cir. 1999). The deliberate indifference standard “remains distinct from mere

   negligence. Where a city does create reasonable policies, but negligently administers them,

   there is no deliberate indifference and therefore no § 1983 liability.” Perez v. Oakland

   Cty., 466 F.3d 416, 430 (6th Cir. 2006).          The training may be adequate, even if

   implementation was negligent. Carey v. Helton, 70 F. App’x 291, 294 (6th Cir. 2003).




                                                19


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 19 of 34 PageID #: 1002
          As held above, the individual City Defendants did not deprive plaintiff of a

   constitutional right. Defendants state plaintiff “has submitted no proof outside the bare

   allegations contained in the Complaint to support her contention that the City failed to train

   any of the Defendant Officers or that such an alleged failure was the result of the City’s

   deliberate indifference to the training” [Doc. 47 p. 33]. Plaintiff’s two theories that the city

   failed to develop a policy to train officers regarding mental health crises and warrantless

   searches are contradicted by the record. Defendants provide the Court with an affidavit of

   the Chief of the City of Maryville, Tennessee Police Department which provides that the

   city has policies regarding training and evaluation of plaintiff’s two problem areas

   [Doc. 46-3]. Plaintiff’s complaint additionally states that defendants failed to abide by

   certain policies, but as stated above, even failure to follow these policies did not cause

   constitutional violations. There is no evidence that the city showed deliberate indifference

   to plaintiff’s rights. Accordingly, there is neither an underlying constitutional violation nor

   justification to hold the municipality liable.

          Plaintiff’s response only cites case law regarding failure to train and citations to the

   complaint. Since defendants supported their case with appropriate facts, and plaintiff has

   failed to show that genuine dispute of those facts exist, defendants are therefore entitled to

   summary judgment on Count Four.

          C.     County Individual Defendants

          The County Individual Defendants move for summary judgment on the grounds that

   they are entitled to qualified immunity as to all § 1983 claims. The Court incorporates its

                                                    20


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 20 of 34 PageID #: 1003
   prior discussion of the qualified immunity standards and concludes defendants are entitled

   to qualified immunity since plaintiff fails to prove constitutional violations or precedents

   that satisfy the second prong of the analysis.

                 1.     Counts Six and Seven

          Defendants move for summary judgment on Count Six for wrongful seizure in

   getting plaintiff out of her car and taking her for a mental health evaluation and Count

   Seven for wrongful seizure due to lack of probable cause to detain her for evaluation

   [Doc. 52 p. 19]. Defendants state that though labeled differently, these counts relate to the

   allegedly wrongful detention of plaintiff for a mental health evaluation and that all are

   governed by the “objective reasonableness” standard under the Fourth Amendment

   [Id. pp. 19–20 (citing Graham v. Connor, 490 U.S. 386, 395 (1989)]. Defendants therefore

   argue that they did not seize plaintiff in violation of her constitutional rights, they are

   entitled to qualified immunity, and they may not be held liable for violations of Blount

   County Sheriff’s Office (“BCSO”) policies and procedures.

          Defendants argue that the seizure was not improper [Doc. 52 p. 20]. “The Fourth

   Amendment requires an official seizing and detaining a person for a psychiatric evaluation

   to have probable cause to believe that the person is dangerous to himself or others.”

   Monday v. Oullette, 118 F.3d 1099, 1102 (6th Cir. 1997). A mental health seizure “can

   rest upon probable cause even when the person seized does not actually suffer from a

   dangerous mental condition. . . . Courts evaluate the existence of probable cause from the

   perspective of a reasonable and objective person in the position of the seizing official.” Id.

                                                21


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 21 of 34 PageID #: 1004
   The person’s claims that they are not suffering from a mental health problem does not in

   itself defeat probable cause. Id. at 1103 (“Even if [defendant] had contacted the ex-wife

   and confirmed [plaintiff’s claims], it still would have been reasonable for [defendant] to

   conclude that, given his information and the great potential harm at issue, an unacceptable

   risk remained that plaintiff was deceiving him in order to attain his apparently declared

   goal of committing suicide.”). The Fourth Amendment analysis is an objective one of what

   a reasonable officer would have believed; subjective beliefs are “irrelevant.” Anderson v.

   Creighton, 483 U.S. 635, 641 (1987).

          Defendants argue the “collective knowledge” or “fellow officer” rule supports their

   case [Doc. 52 p. 21]. “This doctrine recognizes the practical reality that effective law

   enforcement cannot be conducted unless police officers can act on directions and

   information transmitted by one officer to another.” United States v. Lyons, 687 F.3d 754,

   766 (6th Cir. 2012) (citing United States v. Hensley, 469 U.S. 221, 229 (1985)) (internal

   quotation omitted). The rule allows officers to rely in good faith on reports of other

   officers. To evaluate whether qualified immunity applies in these situations, courts

   consider “(1) what information was clear or should have been clear to the individual officer

   at the time of the incident; and (2) what information that officer was reasonably entitled to

   rely on in deciding how to act, based on an objective reading of the information.”

   Humphrey v. Mabry, 482 F.3d 840, 848 (6th Cir. 2007).

          Here, the collective knowledge rule establishes probable cause plaintiff was

   dangerous to herself or others and therefore there was no constitutional violation. Officer

                                                22


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 22 of 34 PageID #: 1005
   Watson asked dispatch to have BCSO perform a welfare check.11 Dispatch then called

   BCSO to advise about the needed welfare check, telling of her location, that she had a

   handgun, and that she had sent messages she was going to commit suicide.12 All of this

   information was supported by probable cause based on the evidence collected that morning.

   Defendants reasonably relied upon this information, which was confirmed by plaintiff’s

   own behavior, stating “you just f*****g shoot” thereby exhibiting continued suicidal

   thoughts [Doc. 51, Ex. 11, 12:47:54–12:48:00].

          Plaintiff’s response reiterates the probable cause standard and cites the complaint

   stating “[a]s set forth in the body-cam footage from the Sheriff;s [sic] deputies, no deputy

   at [sic] observed unusual, erratic, or disruptive behavior or that she was a danger to herself

   or to others” [Doc. 86 p. 12]. The record shows otherwise. Throughout the video, plaintiff

   screams, snaps, and curses at officers, thrashing around, refusing to comply with orders

   [Doc. 51, Ex. 11; Doc. 46, Ex. 4]. The proof offered by the bodycam footage and the

   information relied upon from the City defendants provides probable cause to seize plaintiff

   for a mental health evaluation.

          The Court also notes defendants’ citations to cases with similar facts which support

   that defendants did not violate a clearly established constitutional right [Doc. 52 pp. 22–24

   (citing Dolbin v. Miller, 786 F. App’x 52, 53 (6th Cir. 2019) (“Because it was not clearly

   established that an officer lacked probable cause to seize a suspect for a mental-health



          11
               [Doc. 51, Ex. 5, 15:20–16:49].
          12
               [Doc. 51, Ex. 6, 1:45–2:30].
                                                23


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 23 of 34 PageID #: 1006
   evaluation based on a credible report that the suspect was actively suicidal”); Zucker v.

   City of Farmington Hills, 643 F. App’x 555, 565 (6th Cir. 2016) (finding that a reasonable

   officer would have found a probability that plaintiff would engage in dangerous behavior);

   Hoover v. Walsh, 682 F.3d 481, 500 (6th Cir. 2012) (finding probable cause that a person

   presented a danger to himself or others based on previous violence and threats of suicide))].

            Further, defendants argue that they may not be held liable for violations of their own

   policies and procedures [Doc. 52 p. 24]. They state that Davis v. Scherer held that

   “[o]fficials sued for constitutional violations do not lose their qualified immunity merely

   because their conduct violates some statutory or administrative provision” and they may

   not be held liable for violations of their own regulations. 468 U.S. 183, 194 (1984). Even

   so, they state the written policies do not neatly apply to this situation, as it was rapidly

   evolving, and the plan was materially affected by plaintiff driving away from the stationary

   location in which she was located [Doc. 52 p. 24]. Plaintiff’s response repeats the

   complaint, outlining the policies and highlighting which portions defendants allegedly

   violated, but plaintiff fails to demonstrate how these violations create a violation of her

   constitutional rights.

            For these reasons, defendants are entitled to summary judgment on Counts Six and

   Seven.

                   2.       Count Ten

            Defendants move for summary judgment on Count Ten for false arrest because

   plaintiff was not arrested at all, having never been criminally charged or placed in jail

                                                  24


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 24 of 34 PageID #: 1007
   [Doc. 42 p. 25]. Further, defendants state the distinction between a seizure for mental-

   health evaluation and an arrest is immaterial [Id.]. Since an officer’s state of mind is

   irrelevant to the existence of probable cause, the subjective reason for an officer’s action

   “does not invalidate the action taken as long as the circumstances, viewed objectively,

   justify that action.” Devenpeck v. Alford, 543 U.S. 146, 153 (2004). Defendants argue

   they had objectively reasonable grounds to seize plaintiff, as determined above, and

   therefore the claim must fail [Id.].

          Plaintiff’s response states that plaintiff never committed any crime [Doc. 86]. The

   Court posits that defendants would agree. Plaintiff’s response simply states that she was

   arrested and presents law that does not weaken defendants’ arguments.           Defendants

   therefore are entitled to summary judgment on Count Ten.

                 3.      Count Five

          Defendants move for summary judgment on Count Five for excessive use of force

   for using deadly force without cause or provocation [Doc. 52 p. 28]. “[A]ll claims that law

   enforcement officers have used excessive force—deadly or not—in the course of an arrest,

   investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth

   Amendment and its ‘reasonableness’ standard” where the Court must inquire “whether the

   officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances

   confronting them, without regard to their underlying intent or motivation.” Graham v.

   Connor, 490 U.S. 386, 395–97 (1989) (emphasis original). The reasonableness should be




                                               25


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 25 of 34 PageID #: 1008
   judged “from the perspective of a reasonable officer on the scene, rather than with the 20/20

   vision of hindsight.” Id. at 396.

          The Sixth Circuit has held that “when police officers reasonably fear that suspects

   are armed and dangerous, they may order the suspects out of a car and may draw their

   weapons when those steps are ‘reasonably necessary for the protection of the officers.’”

   Houston v. Clark Cty. Sheriff Deputy John Does 1-5, 174 F.3d 809, 814–15 (6th Cir. 1999).

   Further, the Sixth Circuit expressed the following rationale for the distinction between

   showing force and using force:

          By giving [an officer] the ability to pull out and point a service revolver at
          someone without risking tort liability, he may be able to abort a potentially
          violent situation. Conversely, to subject such displays of force to second
          guessing by a jury may increase the likelihood that the officer will wait until
          the situation escalates further before drawing his gun, and thereby end up
          having to (or believing he has to) shoot to protect himself or others.

   Collins v. Nagle, 892 F.2d 489, 497 (6th Cir. 1989) (citation omitted).

          Defendants reasonably believed that plaintiff may have a gun and that she was

   willing to use it, based on the information provided by City Defendants and dispatch.

   When told to keep her hands up, plaintiff refused to do so, suggesting a continued threat

   [Doc. 51-10 p. 6]. Therefore, based on the perspective of a reasonable officer at the scene,

   defendants’ actions were reasonable. Defendants further argue that coarse language does

   not defeat their argument [Doc. 52 p. 30]. After using non-offensive language to order

   plaintiff to put her hands up, she put them down again, at which point the officers used

   coarse language [Doc. 51, Ex. 11, 12:47:25–12:47:40]. Defendants argue that while “this


                                                26


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 26 of 34 PageID #: 1009
   may seem abrasive,” it was necessary to resolve the potentially violent and rapidly-

   evolving situation [Doc. 52 pp. 30–31].

          Plaintiff’s response states that no defendant has sufficient evidence to allow them

   to arrest her in that manner [Doc. 85 pp. 9–10]. She states that the officers did not follow

   their own policy and cites case law [Id.]. However, this response does not allow a

   reasonable finder of fact to find in her favor. Defendants are therefore entitled to summary

   judgment on Count Five.

                  4.    Count Eight

          Defendants move for summary judgment on Count Eight for wrongful search of

   plaintiff’s vehicle and failure to follow BCSO policy [Doc. 52 p. 25]. Defendants argue

   that the search was reasonable under the inventory search exception to the warrant

   requirement.

          Officers may impound a vehicle and conduct a search based on “standard criteria

   and on the basis of something other than suspicion of evidence of criminal activity.” United

   States v. Kimes, 246 F.3d 800, 805 (6th Cir. 2001). These searches “serve to protect an

   owner’s property while it is in the custody of the police, to insure against claims of lost,

   stolen, or vandalized property, and to guard the police from danger.” Colorado v. Bertine,

   479 U.S. 367, 372 (1987).

          Here, plaintiff’s vehicle was impounded after her detention for a mental health

   evaluation, and there was possibly a weapon in the vehicle [Doc. 52 p. 28]. Weeden’s

   dashcam faces plaintiff’s car. The video portrays officers searching plaintiff’s car, flipping

                                                27


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 27 of 34 PageID #: 1010
   through items in the trunk [Doc. 51, Ex. 11, 12:53:20–12:56:40]. An officer walks to the

   patrol car where plaintiff is sitting, identifies himself as C.J., and asks if there is a gun in

   the car [Id.]. This evidence suggests that the officers performed the search pursuant to

   standard criteria, attempting to remove the threat of the gun, with no indication of a

   criminal investigatory purpose. Accordingly, the search fits within the exception, and

   defendants did not violate plaintiff’s rights in conducting a warrantless search.

          Plaintiff’s response does not address wrongful search of the vehicle. Accordingly,

   based on defendants’ motion and supporting materials, they are entitled to summary

   judgment on Count Eight.

                 5.      Count Nine

          Defendants move for summary judgment on Count Nine for excessive force for the

   manner in which they removed plaintiff from her car and handcuffed her [Doc. 52 p. 32].

   Defendants cite two cases in support. In Monday, the officer used pepper spray against a

   mental health detainee when he “had reason to believe that the potential consequences of

   inaction would be serious” Monday v. Oullette, 118 F.3d 1099, 1104 (6th Cir. 1997).

   Further, in Zucker, the plaintiff was suspected of having mental health issues and was

   reported to have a gun. Zucker v. City of Farmington Hills, 643 F. App'x 555, 568

   (6th Cir. 2016). When officers approached the apartment, they grabbed, tackled, and tased

   plaintiff. Id. The Sixth Circuit there held that was objectively reasonable because the

   officers reasonably suspected plaintiff was capable of violence and there was a high

   potential for him to grab a gun from his jacket or apartment. Id. at 568–69.

                                                 28


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 28 of 34 PageID #: 1011
          Applied here, the officers reasonably believed plaintiff posed a serious threat of

   harm, having received reports of her being armed and unstable. When removing her from

   the vehicle, the video shows plaintiff resisted, jerked back and forth, and attempted to avoid

   getting handcuffed [Doc. 51, Ex. 11, 12:47:50–12:48:05; Doc. 51-10 p. 7]. Defendants

   contend that since the officers used less force than in Monday and Zucker, the use of force

   was reasonable. The Court agrees.

          Further, defendants argue that handcuffing plaintiff was an objectively reasonable

   use of force [Id. p. 33]. Defendants state that “the use of handcuffs minimizes the risk of

   harm to both officers” and plaintiff. Muehler v. Mena, 544 U.S. 93, 100, 125 (2005). To

   prove excessive force in a handcuffing case, plaintiff “must allege some physical injury

   from the handcuffing, and must show that officers ignored plaintiff's complaints that the

   handcuffs were too tight.” Lyons v. City of Xenia, 417 F.3d 565, 575–76 (6th Cir. 2005)

   (citation omitted). Here, defendants decided to place plaintiff in handcuffs to minimize

   the risk to all involved [Doc. 52 p. 34]. While the videos demonstrate that plaintiff

   complained about the handcuffs being too tight, she has not presented proof of an actual

   injury. Further, the videos show that handcuffs were properly placed with sufficient room

   for an officer to place two fingers next to plaintiff’s wrist [Doc. 51, Ex. 11, 12:55:20–

   12:55:50; Doc. 46, Ex. 4]. This was double checked after plaintiff complained [Id.]. The

   officers therefore did not ignore her requests, nor did they injure plaintiff. Their use of

   force was reasonable, and they did not violate plaintiff’s constitutional rights.




                                                29


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 29 of 34 PageID #: 1012
          Plaintiff’s response [Doc. 86 p. 9] fails to support a finding of genuine issue of

   material fact since it does not point to evidence in the record or provide case law contrary

   to that which defendants presented.         Defendants are therefore entitled to summary

   judgment as to Count Nine.

          D.      Blount County, Tennessee

          Defendant Blount County filed a motion to dismiss [Doc. 87]. Plaintiff then filed a

   Motion to Strike [Doc. 91] because the motion did not comply with the Court’s meet and

   confer requirements. Plaintiff states that no attorney for defendant contacted plaintiff’s

   counsel and that the defect could “obviously” be cured with an amended pleading [Id.].

   Plaintiff therefore asks for the motion to dismiss to be stricken or the motion to amend

   [Doc. 59], which was previously denied [Doc. 84], to be granted.

          Defendant responds that it was not required to confer with plaintiff because the

   pleading deficiencies could not be cured since the Court had already ruled upon a prior

   motion to amend, which makes the order “inapplicable to the circumstances in this case”

   [Doc. 92]. Further, defendant notes that the order only states that motions shall be “subject

   to” being stricken, not that it “shall” be stricken [Id.].

          The Court’s order governing motions to dismiss [Doc. 5] is put in place to reduce

   the number of frivolous Rule 12 motions and the need for judicial intervention. In the

   typical case, this order promotes judicial economy, but the Court finds that the opposite

   would be true here. Every step of litigation in this matter has required the Court to

   intervene far more than the normal case. The Court finds that particularly given the

                                                  30


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 30 of 34 PageID #: 1013
   significant resources already expended toward litigating and resolving the motion to amend

   and the reasons for its denial, the meet and confer requirement will be waived and the Court

   finds it appropriate to consider the motion. The motion to strike [Doc. 91] is DENIED.

          Defendant Blount County moves to dismiss Counts Eleven and Twelve for failure

   to train under Rule 12(b)(6) for failure to state a claim upon which relief may be granted

   [Doc. 87]. Defendant argues that plaintiff has not alleged sufficient facts to state these

   claims and plaintiff’s assertions that there was a failure to train is conclusory [Doc. 88

   p. 9–10]. However, the Court need not address these arguments, as the claims must be

   dismissed for more preliminary reasons.

          First, plaintiff did not respond to the motion. As set forth in the Local Rules,

   “[f]ailure to respond to a motion may be deemed a waiver of any opposition to the relief

   sought.” E.D. Tenn. L.R. 7.2.

          Second, as previously held, the County Individual Defendants are entitled to

   summary judgment on all claims because they did not commit constitutional violations.

   Accordingly, this “defeats the claim against the County as well.” Scott v. Clay Cty., Tenn.,

   205 F.3d at 879 (dismissing failure to train claims against the county when the officers did

   not deprive plaintiff of any constitutional right).

          Plaintiff’s response to the City and County Individual Defendants’ motions for

   summary judgment mentioned Counts Eleven and Twelve [Doc. 86 pp. 14–15]. Plaintiff

   outlines the relevant law and then simply states “while the Bounty [sic] County Sheriff's

   Office had policies and procedures in place the Sheriffs at the church with the Plaintiff

                                                 31


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 31 of 34 PageID #: 1014
   trampled on those policies and procedures and by their acts and omissions clearly were not

   adequately trained by the Blount County Sheriff's Office” [Id. p. 15]. Plaintiff states the

   Sheriff’s Office did not discipline the officers and therefore joined in the unconstitutional

   acts, and that the Sheriff’s Office is therefore liable to plaintiff [Id.].

          However, this does not change that there was still no underlying offense. Nor does

   it specify how the complaint states a claim. Accordingly, Counts Eleven and Twelve must

   be dismissed.

          E.       Sua Sponte Dismissal of John and Jane Doe Defendants

          Finally, the Court raises sua sponte the statute of limitations as it relates to the John

   and Jane Doe defendants. The statute of limitations applicable to a § 1983 action is the

   state statute of limitations applicable to personal injury actions under the law of the state

   in which the § 1983 claim arises. Eidson v. State of Tenn. Dep’t of Children’s Servs.,

   510 F.3d 631, 634 (6th Cir. 2007). Tennessee’s statute of limitations for personal injury

   claims and for claims brought under federal civil rights statutes such as § 1983 is one year.

   See Tenn. Code Ann. § 28–3–104(a); Roberson v. Tennessee, 399 F.3d 792, 794 (6th Cir.

   2005). The statute of limitations generally begins to run when “the plaintiff knows or has

   reason to know of the injury which is the basis of the action.” Kovacic v. Cuyahoga Cty.

   Dep’t of Children & Family Servs., 606 F.3d 301, 307 (6th Cir. 2010) (quoting Kuhnle

   Bros., Inc. v. Cty. of Geauga, 103 F.3d 516, 520 (6th Cir. 1997)). The Court looks “to what

   event should have alerted the typical lay person to protect his or her rights.” Eidson,

   510 F.3d at 635 (quoting Dixon v. Anderson, 928 F.2d 212, 215 (6th Cir. 1991)).

                                                   32


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 32 of 34 PageID #: 1015
          The events giving rise to this case occurred in September 2018. The naming of

   John and Jane Doe defendants in plaintiff’s September 2019 complaint does not stop the

   statute of limitations from running or toll the limitations period as to those defendants.

   See Cross v. City of Detroit, No. 06-11825, 2008 WL 2858407, at *1 (E.D. Mich. July 23,

   2008) (citing Garvin v. City of Philadelphia, 354 F.3d 215, 220 (3rd Cir. 2003)). Plaintiff

   has not attempted to amend her complaint to name the John and Jane Doe defendants, and

   plaintiff’s claims against the John and Jane Doe defendants are DISMISSED sua sponte,

   with prejudice. See id. (dismissing sua sponte and with prejudice the plaintiff’s claim

   against John Doe police officer for civil rights violations because the plaintiff “did not seek

   leave to amend the Complaint to name the John Doe defendant prior to the expiration of

   the statute of limitations”); see also Smith v. City of Akron, 476 F. App’x 67, 69 (6th Cir.

   2012) (holding that Rule 15(c) of the Federal Rules of Civil Procedure offers no remedy

   when, like here, plaintiff “simply did not know whom to sue or opted not to find out within

   the limitations period” and “waited until the last day of the . . . limitations period to file his

   complaint, [which] left no time to discover the identity of his arresting officers within the

   relevant time”); Eady v. Young, No. 4:12-CV-28, 2013 WL 11328159, at *4 (E.D. Tenn.

   Feb. 6, 2013) (stating that Rule 15(c) allows relation back for the mistaken identification

   of defendants, not for “John Doe” defendants).

          F.      Supplemental Jurisdiction

          While a district court has supplemental jurisdiction over state-law claims forming

   “part of the same case or controversy” as claims over which the court exercises original

                                                  33


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 33 of 34 PageID #: 1016
   jurisdiction, 28 U.S.C. § 1367(a), a district court may decline to exercise supplemental

   jurisdiction if it has dismissed all claims over which it has original jurisdiction. Brooks v.

   Rothe, 577 F.3d 701, 709 (6th Cir. 2009) (citing 28 U.S.C. § 1367(c)(3)). Because the

   Court will dismiss all of plaintiff’s claims arising under federal law, it will also decline to

   exercise supplemental jurisdiction and DISMISS without prejudice plaintiff’s state law

   claims.

   IV.    Conclusion

          For the reasons set forth above, the City and County Individual Defendants are

   entitled to summary judgment on all claims, and the claims against Blount County and

   John and Jane Doe defendants must be dismissed. The defendants’ motions [Docs. 46, 51,

   87] will be GRANTED; plaintiff’s motion to strike [Doc. 91] will be DENIED. The

   federal claims will be DISMISSED with prejudice; state claims will be DISMISSED

   without prejudice. There being no remaining claims before the Court, the Clerk of Court

   will be DIRECTED to close the case. A separate order will follow.

          ENTER:


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE




                                                 34


Case 3:19-cv-00383-TAV-DCP Document 93 Filed 08/13/21 Page 34 of 34 PageID #: 1017
